Citation Nr: 1621514	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  02-09 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for erectile dysfunction (ED) claimed as secondary to service-connected disability.  

3.  Entitlement to an initial compensable evaluation for the service-connected headaches prior to May 22, 2006, and in excess of 30 percent prior to March 9, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1979 to January 1982.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant provided testimony at personal hearings conducted at the RO in March 2004, and May 2006.  In December 2007, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of each one of those hearings has been associated with the claims file.  

The Board remanded the claim for service connection for an acquired psychiatric disorder in June 2009.  Subsequently, in a March 2011 decision, the Board denied the claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand, a November 2011 Order of the Court vacated the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

In April 2012, the Board remanded the claim for service connection for an acquired psychiatric disorder pursuant to the Order of the Court.  The Board subsequently again remanded that service connection issue in January 2013.  At that time, the Board also remanded the headaches increased rating issue and the erectile dysfunction (ED) service connection issue.  The case has now been returned to the Board for appellate review.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands issued in April 2012 and January 2013, the appellant was afforded examinations for his psychiatric disorder and for his service-connected headaches.  Therefore, substantial compliance has been achieved.

The Veteran is appealing the initial rating that was assigned for the service-connected headaches after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  While the case was in remand status, the RO, in July 2015, issued a rating decision in which it increased the headache disability evaluation from zero percent to 30 percent, effective May 22, 2006, and then again raised the evaluation to 50 percent, effective March 9, 2015.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The evaluation of 50 percent beginning March 9, 2015 is the highest schedular evaluation available for the appellant's service-connected headaches and, thus, no further discussion of a claim for (a schedular) increase for the time period thereafter shall ensue.  However, because the noncompensable and 30 percent evaluations prior to March 9, 2015 are not the highest available, the appeal in that regard remains in controversy and shall be discussed in the decision below.

In addition, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For purposes of clarity, this issue is listed on the first page of this decision. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of entitlement to an increased rating for the service connected respiratory disability based on the pulmonary function testing accomplished in May 2014 has been raised by the record in several statements, including one dated October 30, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see Deferred Rating of April 2014).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for ED and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and those matters are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed to include a major depressive disorder and anxiety disorder, is related to service-connected disability. 

2.  Resolving all reasonable doubt in favor of the Veteran, the service-connected headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the appeal period. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder, variously diagnosed to include a major depressive disorder and anxiety disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

2.  The criteria for assignment of an initial disability evaluation of 50 percent for the service-connected headaches have been met.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124(a), Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3 159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The claims of entitlement to service connection and entitlement to a higher initial rating have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claims is moot.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

There is a voluminous amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant and his spouse.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

A.  Service Connection Claim

While the appellant's original claim was for service connection for posttraumatic stress disorder (PTSD), the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Accordingly, the issue concerning the psychiatric disability is as listed on the cover page.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. § §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the appellant has a current diagnosis of an acquired psychiatric disorder, as evidenced by the March 2011 VA examination report and the March 2015 VA psychologist's opinion.  In particular, the appellant has been diagnosed with major depressive disorder and anxiety disorder. 

Review of the appellant's service medical treatment records reveals no complaints of or treatment for any psychiatric condition.  Moreover, the appellant's service entrance and separation examination reports reflect that the appellant had a normal psychiatric evaluation.  Indeed, in October 1981, the appellant specifically denied having ever had or currently having depression or excessive worry or nervous trouble of any sort.  Likewise, the report of a May 1996 forensic psychological evaluation reflects that the appellant denied experiencing any psychiatric symptomatology at that time and that he had reported that he had been free of psychiatric symptoms over his past life.  The May 1996 examining psychologist described the appellant as being without any current psychiatric symptoms.  

A May 2001 VA triage treatment note indicates that the appellant reported he had just gotten out of prison and was having anger issues.  A June 2001 VA phone triage record shows that the appellant complained of being stressed out and having PTSD.  The appellant was diagnosed with antisocial personality disorder versus borderline personality disorder versus explosive personality.  The August 2001 psychological evaluation performed for Social Security Administration purposes yielded a diagnosis of PTSD and a diagnosis of anti-social personality disorder.  A May 2004 private treatment record shows that the appellant was diagnosed with major depressive disorder.  VA treatment records dated in 2006 reflect that the appellant had been diagnosed with paranoid schizophrenia and depression; in April 2006, the appellant's major issue was noted to be back pain and in June 2006, the appellant's psychiatric status was noted to be somewhat compromised by his anxiety over pain and impending back surgery.  The appellant was afforded a VA psychology examination in September 2008, and the examiner rendered a diagnosis of depressive disorder, not otherwise specified, secondary to chronic pain.  A January 2009 VA mental health clinic visit yielded diagnoses of depressive disorder and anxiety disorder due to a medical condition.  In May 2012, the appellant was afforded a VA psychology examination and the examiner rendered a diagnosis of anxiety disorder, not otherwise specified.  A March 2015 VA psychology opinion reflects diagnoses of major depressive disorder and anxiety disorder.

The evidence unfavorable to the claim consists of the many years between service and clinical documentation of a psychiatric diagnosis, the appellant's various differing versions of what occurred in service, the May 1996 forensic evaluation report reflecting no current or past psychiatric symptoms, invalid testing showing over-reporting of atypical symptoms in conjunction with VA examination and the March 2015 statement of a VA psychologist that the appellant's anxiety and depression were not related to service.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that the appellant has been service-connected for lumbar intravertebral disk disease with bilateral radiculopathy, chronic pulmonary disease and headaches, that these disabilities have resulted in significant pain and/or physical limitation, and that the medical evidence of record, including the September 2008 VA psychologist's opinion, reflects that the appellant's depression and anxiety disorders have been etiologically linked to his medical condition.

The Board acknowledges the appellant's statements alleging that he merits a diagnosis of PTSD and service connection for such psychiatric disability entity.  The Board observes that the specific diagnosis for a psychiatric disability is a medical question beyond the scope of common knowledge, but requiring medical training/expertise.  Regardless, the critical question in this matter is whether or not the appellant's psychiatric disability, however diagnosed, may be etiologically related to his service or a service-connected disability.

Here, the evidence for and against the claim for service connection for an acquired psychiatric disorder is at least in approximate balance.  The Board finds that the appellant's acquired psychiatric disorder variously diagnosed as major depressive disorder and anxiety disorder is as likely the result of the pain and limitations associated with his service-connected lumbar spine disability, chronic pulmonary disease and headaches as it is the result of some other factor or factors.  Accordingly, service connection is warranted for an acquired psychiatric disorder variously diagnosed to include a major depressive disorder and an anxiety disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

B.  Initial Increased Rating Claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The appellant contends that his service-connected headaches are more severe than the current rating reflects.  The appellant's service-connected migraine headaches are rated as noncompensable from August 1, 2001 to May 21, 2006; 30 percent disabling from May 22, 2006 to March 8, 2015; and 50 percent disabling thereafter in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under this Diagnostic Code.

Review of the evidence of record, including VA treatment records and examination reports dated between 2001 and 2015, reveals that the appellant reported in May 2001 that he experienced headaches regularly.  In June 2001, his wife reported that the appellant had been having very bad headaches.  Later that same month, the appellant said that his headaches were getting worse.  In November 2002, the appellant reported that he was doing well aside from having headaches.  In January 2003, he stated that he still got headaches at night.  In January 2005, the appellant reported that he continued to have headaches.  In March 2006, he complained of worsening headaches.  

The appellant testified (at a personal hearing conducted at the RO in May 2006) that he had real bad headaches and that he would throw up when he had them.  The report from the July 2006 VA examination reflects that the appellant reported taking two medications for his headaches and that these did nothing to help alleviate them.  The appellant said that when the headaches were severe, he experienced nausea, vomiting, dizziness and nosebleeds.  He also said that he experienced flare-ups two to three times per week and that he would be unable to sleep or function during them.  He said that he would have to lie in a dark quiet room or go to the hospital for an injection if they did not subside.  

The appellant again reported having increased headaches as reflected in a VA treatment note dated in September 2008.  In February 2010, the appellant stated that his migraines were still occurring daily and he said that he got no relief from his pain medications.  He also stated in his notice of disagreement (NOD) submitted that same month that he experienced prostrating attacks at least two times per week.  

A May 2010 note from the appellant's VA treating physician stated that the appellant was being treated for migraines with prophylactic medication (Inderal) and with pain medication (Hydrocodone).  In a written statement submitted in February 2012, the appellant reported that his headaches hurt very bad, that he had to take medication and then lie down in a dark room until the headache went away and that it usually took a couple of hours for the headaches to go away but one could last as long as seven hours.  

In the report of the VA examination conducted in March 2015, the appellant stated that he experienced daily headaches that usually lasted three to five hours.  He described having dizziness, loss of appetite and sensitivity to light and sound associated with the headaches.  The examiner stated that the appellant's migraines involved very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The examiner further noted that the headaches affected the appellant's ability to work because they occurred daily, because he had to lie down when he had them and because the medications he took for them made him drowsy.

The appellant's VA outpatient treatment records reveal that he has been continuously treated for his service-connected headaches throughout the course of his claim and appeal.  The appellant has been prescribed various medications over the appeal period, to include atenolol, tramadol, Lortab (hydrocodone plus acetaminophen), divalproex, Inderal (propranolol), Imitrex (sumatriptan succinate) and verapamil; some of these medications were for prophylaxis and some were for pain relief.  The appellant's VA medication records reflect that some of the medications were taken on a daily basis (once or twice a day) and some were taken on an "as needed" basis for the treatment of the service-connected headaches.  It was noted in the March 2015 VA examination report that the medications could cause the appellant to be drowsy.  In addition, it does not appear from the appellant's VA treatment records that his headache condition ever improved to such an extent that his frequency of requiring prescription medications for the headaches ever decreased during the period beginning August 1, 2001.

Therefore, based on the medical documentation and the appellant's statements of record, the Board finds that the severity and duration of the appellant's headache attacks rise to the level of being very frequent and completely prostrating and prolonged.  Regarding whether the appellant's headaches are productive of severe economic inadaptability, the Court has noted that the phrase "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2014).  Thus, the Board is cognizant that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  Id. at 445-46. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected headaches warrant an initial disability evaluation of 50 percent.  The appellant has complained of experiencing frequent headaches throughout the appeal period, from two to three headaches per week to daily headaches with each headache lasting several hours.  In addition, as noted above, "economic inadaptability" does not have to equate to unemployability.  Here, the totality of the evidence shows that the appellant has characteristic prostrating attacks that occur more than once per month, last several hours, and make it difficult for the appellant to function.  Thus, the Board finds that the severity, nature, and duration of the appellant's service-connected headaches rise to the level of being capable of producing severe economic inadaptability.  The Board finds that the evidence of record shows that the appellant's service-connected headaches have been, or at least were more nearly the equivalent of, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the time period from August 1, 2001 onward.  Therefore, the Board finds that the service-connected headaches most closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  See 38 U.S.C.A. § 107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

However, the evidence of record does not warrant a rating in excess of the 50 percent schedular evaluation assigned herein for the appellant's service-connected headaches at any time during the appeal period, as this is the highest evaluation available for this disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered whether the appellant's service-connected headaches might be appropriately rated under a different diagnostic code that would afford him a higher disability evaluation.  However, the Board can identify no more appropriate diagnostic code and the appellant has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993). 

The Board has also considered whether the appellant's service-connected headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board has carefully compared the level of severity and symptomatology of the appellant's service-connected headaches with the established criteria found in the rating schedule.  As discussed in detail previously, the appellant's 50 percent rating for his headaches contemplates his subjective complaints of very frequent prostrating and prolonged attacks and functional impairment of severe economic inadaptability.  The appellant's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The appellant also has not described any exceptional or unusual features of his headaches, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the appellant's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the appellant's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder variously diagnosed to include a major depressive disorder and anxiety disorder, as secondary to service-connected disability, is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an initial disability evaluation of 50 percent for the service-connected headaches, is granted from August 1, 2001 onward 


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2013 Board remand directives specifically stated that the AOJ was to obtain a medical opinion addressing whether the Veteran's erectile dysfunction (ED) had been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected chronic lumbar disability.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in March 2015, and the examiner opined that the Veteran's ED was causally related to his hypertension.  The examiner also stated that a review of the medical literature had not shown any link between ED and chronic lumbar strain.  

However, the examiner failed to note that the Veteran is service-connected for lumbar intervertebral disk disease with bilateral radiculopathy of the lower extremities and did not address whether such lumbar disk disease and/or radiculopathy could cause or aggravate ED.  Clearly, then, the examiner's opinion is inadequate.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

As noted in the introduction, a veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  In this case, the appellant has alleged that he is unemployable due to his service-connected disabilities (e.g., headaches, lumbar spine and chronic pulmonary disease).  The Board acknowledges that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Although an April 2014 rating decision granted TDIU during the pendency of this appeal, and an October 2015 rating decision assigned an effective date of November 16, 2012 for the grant of TDIU, the decision above grants service connection for an acquired psychiatric disorder and an increased rating for the appellant's service-connected headaches from August 1, 2001.  Consideration of the issue of entitlement to TDIU must therefore take these grants into account.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Arrange for review of the Veteran's claims file by an appropriate VA physician such as a urologist to obtain a medical opinion as to whether the Veteran's current ED is possibly related to his service-connected lumbar intervertebral disk disease with radiculopathy and/or other service-connected disability, including headaches and psychiatric, and/or treatment thereof.  The reviewer must identify the information on which the opinion is based.  The opinion must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

If the reviewer determines that the Veteran's ED is not caused by or related to any service-connected disability, to include the lumbar intervertebral disk disease with radiculopathy and/or treatment thereof, the reviewer must provide an opinion as to whether the Veteran's ED is aggravated (permanent worsening of the underlying disability beyond natural progress) by any service-connected disability, to include the lumbar intervertebral disk disease with radiculopathy and/or treatment thereof.  If aggravation by a service-connected disability is found, then the reviewer must quantify the degree of such aggravation, if possible. 

In assessing the relative likelihood as to origin and etiology of the Veteran's ED, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's ED is causally or etiologically related to any service-connected disability and/or treatment thereof, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's ED.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

3.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of entitlement to service connection for ED, claimed as secondary to service-connected disability and/or treatment thereof, to include by way of aggravation and the issue of entitlement to TDIU (prior to November 16, 2012).  

4.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


